UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
KENNETH JOHN CALDWELL,

                       Plaintiff,
                                                       MEMORANDUM & ORDER
           -against-                                   17-CV-6486 (JS)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Francesca Zeltmann, Esq.
                    Persaud & Zeltmann
                    675 Broadway
                    P.O. Box 283
                    Massepequa, NY 11758

For Defendant:         Candace S. Appleton, Esq.
                       United States Attorney’s Office
                       Eastern District Of New York
                       271 Cadman Plaza East
                       Brooklyn, NY 11201

SEYBERT, District Judge:
           Plaintiff Kenneth John Caldwell (“Plaintiff”) brings

this action pursuant to Section 205(g) of the Social Security Act

(the “Act”), 42 U.S.C. § 405(g), challenging the Commissioner of

Social Security’s (the “Commissioner”) denial of his application

for   Social   Security   Disability      Insurance    Benefits.     (Compl.,

Docket Entry 1, ¶ 3.)     Presently pending before the Court are the

parties’ cross-motions for judgment on the pleadings. (Pl.’s Mot.,

Docket   Entry   11;   Comm’r’s   Mot.,    Docket     Entry   15.)   For   the

following reasons, Plaintiff’s motion is GRANTED IN PART and DENIED
IN PART and the Commissioner’s motion is GRANTED IN PART and DENIED

IN PART.

                                    BACKGROUND1

              On February 2, 2015, Plaintiff completed an application

for disability insurance benefits alleging that since December 31,

2013,     post-traumatic      stress     disorder       (“PTSD”),    depression,

anxiety, sleep deprivation, phobia, memory loss, arthritis, back

and    knee   pain,   and   an   inability    to   focus     have   rendered   him

disabled.       (R. 65, 160-61, 211.)          After Plaintiff’s claim was

denied,       (R. 65-75),     he     requested      a    hearing     before     an

Administrative Law Judge (“ALJ”), (R. 84-85).                   On February 23,

2017, Plaintiff appeared with his attorney for a hearing.                  (R. 40-

64.)

              In a decision dated July 5, 2017, the ALJ found that

Plaintiff was not disabled.            (R. 24-34.)      On September 7, 2017,

the    Social    Security    Administration’s         Appeals   Council     denied

Plaintiff’s request for review and the ALJ’s decision became the

final decision of the Commissioner.            (R. 1-5.)

              Plaintiff     filed    this    action     on   November 8,     2017,

(Compl.), and moved for judgment on the pleadings on April 5, 2018,


1 The background is derived from the administrative record filed
by the Commissioner on February 9, 2018. (R., Docket Entry 10.)
“R.” denotes the administrative record. For purposes of this
Memorandum and Order, familiarity with the administrative record
is presumed. The Court’s discussion of the evidence is limited
to the challenges and responses raised in the parties’ briefs.
                                        2
(Pl.’s Br., Docket Entry 11-1).              The Commissioner cross-moved for

judgment on the pleadings on August 8, 2018, (Comm’r’s Br., Docket

Entry 16), and Plaintiff opposed the Commissioner’s motion on

August 26, 2018, (Pl.’s Reply, Docket Entry 18).

                                  DISCUSSION

I.      Standard of Review

             In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.     Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.     See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).                     If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.                 See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.     The ALJ’s Decision

             Initially,    the    ALJ       found       that   Plaintiff   meets   the

insured-status      requirements       of       his    claim   through   December 31,

2018.     (R. 26.)     Next, the ALJ applied the familiar five-step

disability analysis and concluded that Plaintiff was not disabled

from December 31, 2013, the alleged disability-onset date, through

July 5,     2017,    the   date   of    his           decision.    (R. 26-34);     see

20 C.F.R. § 404.1520.        At steps one through three, the ALJ found

that (1) Plaintiff had not engaged in substantial gainful activity

                                            3
since the alleged onset date, (R. 26); (2) Plaintiff had severe

impairments consisting of depression, anxiety, and PTSD, as well

as pain in his lumbar spine, right shoulder, and bilateral knees,2

(R. 26-27); and (3) these impairments did not meet or medically

equal the severity of any of the impairments listed in Appendix 1

of the Social Security regulations, (R. 27-29).         The ALJ then

determined that Plaintiff had the residual functional capacity

(“RFC”)

          to perform medium work as defined in
          20 CFR 404.1567(c) except [he] is limited to
          unskilled tasks, defined by the Dictionary of
          Occupational Titles as SVP 1 or 2, in a low
          stress job, defined as having only occasional
          decision making and only occasional changes in
          the work setting, with only occasional
          interaction with the public and coworkers.

(R. 30-32.)   Proceeding to steps four and five, the ALJ found that

while (4) Plaintiff was unable to perform his past relevant work

as a bus company owner and manager, (R. 32), (5) considering his

RFC, age, education, and work experience, Plaintiff could make a

successful adjustment to work existing in significant numbers in

the national economy, (R. 32-33).      As a result, the ALJ determined

that Plaintiff was not disabled.       (R. 34.)




2 The ALJ determined that Plaintiff’s right-sided inguinal hernia
repair surgery was not a severe condition and that his history
of obesity was not severe. (R. 27.)
                                   4
III. Analysis

            Plaintiff advances two primary arguments:         (1) The ALJ

improperly assigned “less weight” to the opinion of treating

physician     Luigi   Capobianco,   M.D.,   regarding   the   impact    of

Plaintiff’s mental impairments on his ability to work, (Pl.’s Br.

at 12-15), and (2) the ALJ erred by giving “little weight” to the

opinion of treating physician Leo Varriale, M.D., on the effect of

Plaintiff’s physical impairments on his work capacity, resulting

in a physical RFC unsupported by medical evidence, (Pl.’s Br. at

15-17).   The Commissioner contends that the ALJ gave proper weight

to the opinions and that substantial evidence supports the ALJ’s

RFC findings because (1) Dr. Capobianco’s opinion is based on

Plaintiff’s     subjective    complaints     and    inconsistent       with

substantial evidence in the record, (Comm’r’s Br. at 21-27), and

(2) Dr. Varriale’s opinion does not pertain to the relevant period

and is inconsistent with medical evidence, (Comm’r’s Br. at 27-

30).

            Under the “treating physician rule,” “[t]he opinion of

a treating physician is afforded ‘controlling weight so long as it

is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’”         Crowell v. Comm’r of

Soc. Sec. Admin., 705 F. App’x 34, 35 (2d Cir. 2017) (quoting



                                    5
Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)).        The Social

Security regulations provide:

             Generally, we give more weight to opinions
             from your treating sources. . . . If we find
             that a treating source’s opinion on the
             issue(s) of the nature and severity of your
             impairment(s) is well-supported by medically
             acceptable clinical and laboratory diagnostic
             techniques and is not inconsistent with the
             other substantial evidence in your case
             record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2).3       Nevertheless,   the   opinions      of   a

treating physician “‘need not be given controlling weight where

they   are   contradicted   by   other   substantial   evidence   in    the

record.’”     Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 7 (2d

Cir. 2017) (quoting Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002)).

             The Court will address Plaintiff’s arguments concerning

the weight given to the opinions of his treating physicians within

the context of the ALJ’s mental and physical RFC determinations.

             A.   Plaintiff’s Mental RFC




3 “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also
20 C.F.R. § 404.1527 (“For claims filed (see § 404.614) before
March 27, 2017, the rules in this section apply. For claims
filed on or after March 27, 2017, the rules in § 404.1520c
apply.”).
                                    6
           As discussed above, the ALJ found that Plaintiff had

severe   mental   impairments   of   depression,     anxiety,   and   PTSD.

(R. 26.)   His RFC finding limited Plaintiff to unskilled tasks in

a low-stress job, “defined as having only occasional decision

making and only occasional changes in the work setting, with only

occasional interaction with the public and coworkers.”             (R. 30.)

In determining Plaintiff’s mental RFC, the ALJ weighed the opinions

of   Dr. Capobianco,     Dr. Paul        Herman,    Dr. Kathleen      Acer,

Dr. Jennifer Blitz, and Dr. W. Skranovski.4

           Plaintiff argues that the ALJ improperly gave “less

weight” to Dr. Capobianco’s opinion on the effect of Plaintiff’s

psychological issues on his ability to work.          (Pl.’s Br. 12-15.)

Dr. Capobianco is a family medicine physician who has treated

Plaintiff since 2005.    (R. 503, 508.)      He provided his opinion in

a “Mental Impairment Questionnaire” and a disability claim form,

both dated February 5, 2017.    (R. 503-08.)       He diagnosed Plaintiff

with bipolar disorder, major depression, and PTSD, and he opined




4 Plaintiff contends that Dr. Skranovski is not an acceptable
medical source who can render a medical opinion because he
signed his name simply as “W. Skranovski,” without indicating
that he is a medical professional. (Pl.’s Reply at 1.) This
argument is unconvincing, as this Court has encountered records
from Dr. Skranovski in his capacity as an agency psychiatric
consultant in numerous other cases. E.g., Williams, 2017 WL
3701480, at *4 (describing “Dr. W. Skranovski” as a “State
agency psychiatric consultant”). However, the Court notes that
the ALJ misspelled Dr. Skranovski’s name as “Skranovsky.” (R.
32, 73.)
                                     7
that    Plaintiff     was     restricted      from     being   in   stressful

environments.      (R. 508.)     He opined further that Plaintiff had

“moderate” limitations5 in his ability to, among other things:

understand and remember detailed instructions; carry out simple or

detailed instructions; maintain attention and concentration for

extended periods; make simple work-related decisions; complete a

workday without interruptions; interact appropriately with the

public;   accept      instructions     and     respond     appropriately     to

supervisors; get along with coworkers or peers without distracting

them;   respond     appropriately     to   workplace     changes;   travel   to

unfamiliar   places;    and    make   plans    independently.       (R. 506.)

Additionally, he assessed “moderate-to-marked” limitations6                  in

Plaintiff’s capacity to perform activities within a schedule,

consistently be punctual, and perform at a consistent pace without

rest periods of unreasonable length or frequency.                   (R. 506.)

Dr. Capobianco opined that Plaintiff would miss work more than




5 As defined by the Mental Impairment Questionnaire, a “moderate”
limitation in a mental activity means that the claimant’s
symptoms are expected to “occasionally”--up to one-third of an
eight-hour workday--interfere with his ability to perform that
activity in a competitive environment on a sustained and ongoing
basis--eight hours per day, five days per week. (R. 506.)

6 The Mental Impairment Questionnaire defines a “moderate-to-
marked” limitation as one that is expected to “frequently”--
between one-third and two-thirds of an eight-hour workday--
interfere with ability. (R. 506.)
                                       8
three times per month, and he concluded that Plaintiff was unable

to work.   (R. 507-08.)

           While     the    ALJ     recognized          that    Dr. Capobianco         was

Plaintiff’s treating physician, he assigned the opinion “less

weight”    because    (1) Dr. Capobianco            is    not    a     mental      health

professional, but a family practitioner who does not provide

psychotherapy and is not trained in mental health; (2) much of his

opinion appears to be based on Plaintiff’s subjective statements;

and (3) the opinion is not supported by objective medical findings

or Plaintiff’s treatment history.                (R. 27, 31.)          Plaintiff does

not dispute the first point but argues that (1) Dr. Capobianco’s

opinion    is   supported     by     clinical       findings         and    not     simply

Plaintiff’s subjective statements; (2) Dr. Capobianco’s clinical

findings are consistent with those of other treating and examining

mental health professionals; and (3) the opinion is supported by

medical evidence in the record.            (Pl.’s Br. at 13-14.)                The Court

is unconvinced by Plaintiff’s arguments.

           1.      Plaintiff’s Subjective Statements

           Initially,      the     Court       agrees    with   the    ALJ      that   the

“clinical findings” on which Dr. Capobianco based his opinion

appear to be his notes of Plaintiff’s subjective statements.

Dr. Capobianco’s      records       do   not      indicate      that       he     assessed

Plaintiff’s     mental     health    status       or     provided      mental       health

therapy.    (See generally R. 427-42.)                  Rather, his notes simply

                                           9
list   several      diagnoses,     symptoms,       and    medications   without

indicating whether he evaluated Plaintiff.               For example, in notes

dated July 2, 2015, Dr. Capobianco lists, without context, “unable

to complete tasks, Ļ memory, partial withdrawal from society,

memory Ļ, + Depression, memory, LBP, Depression, [and] Anxiety,”

along with the names of several medications. (R. 431.) Similarly,

on January 28, 2015, without indicating that he performed a mental

evaluation, Dr. Capobianco noted “unable to do gainful employment”

as one of Plaintiff’s “[p]roblems.”           (R. 435.)      Thus, the ALJ was

not required to give Dr. Capobianco’s opinion controlling weight.

See Baladi v. Barnhart, 33 F. App’x 562, 564 (2d Cir. 2002)

(quoting         20 C.F.R.§§ 404.1527(d)(2),         416.927(d)(2))       (“The

treating     physician’s       opinions     were   based     upon   plaintiff’s

subjective complaints of pain and unremarkable objective tests,

and therefore the ALJ was not required to give that opinion

controlling weight, as it was not ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques.’”).

             2.     Inconsistencies with Opinions of Mental Health
                    Professionals


             Additionally, Dr. Capobianco’s opinion is inconsistent

with       the      opinions      of      mental         health     specialists.

20 C.F.R. § 404.1527(c)(5) (“We generally give more weight to the

medical opinion of a specialist about medical issues related to




                                       10
his or her area of specialty than to the medical opinion of a

source who is not a specialist.”)

            First,      it    runs    counter         to    the   opinion     of    agency

psychiatric consultant Dr. Skranovski.                     (R. 72-74); see Williams,

2017 WL 3701480, at *4.                On August 28, 2015, Dr. Skranovski

reviewed the record and opined that Plaintiff had no functional

limitations; was able to memorize and carry out tasks, interact

socially in a work setting, and adapt to changes; and was “not

disabled”     (which,    as    Plaintiff         correctly        points    out,     is    a

determination     left       to      the     Commissioner),          (R. 73-74);          see

20 C.F.R. § 404.1527(d)(1).            Further, he noted that the functional

limitations    assessed       by     Plaintiff’s       provider--Dr. Capobianco--

were not supported by an examination or any objective data.

(R. 73.)     The ALJ gave Dr. Skranovski’s opinion “some weight, as

it is consistent with the record as a whole.”                      (R. 32.)

            Dr. Skranovski’s          report      discusses       the    July 14,     2015

consultative    examination          report      of    psychologist        Paul    Herman,

Ph.D., whose assessment Dr. Skranovski evaluated as part of his

review.     (R. 32, 73, 370-75.)              In his report, Dr. Herman first

extensively     recounted          Plaintiff’s         subjective        complaints       of

psychiatric    issues.         (R. 371-72.)            Then,      upon   mental     status

examination, he found Plaintiff to be “cooperative with adequate

social skills.”      (R. 372.)             Further, he found that Plaintiff’s

appearance, speech, and thought processes were normal; his affect

                                            11
was “[d]ysthymic and tense”; his mood was “[n]eutral to depressed”;

his attention and concentration were “[s]omewhat below average”;

his cognitive functioning was average; his recent memory skills

were “mixed” and his remote memory skills were below average; and

his insight and judgment were currently fair, with a history of

some variability.        (R. 372-73.)    Dr. Herman opined that:

                  From      a      psychological/psychiatric
             perspective, there appears to be evidence of
             moderate to marked limitation intermittently
             and mild to moderate limitation chronically
             with respect to [Plaintiff’s] ability to
             follow and understand simple directions and
             instructions, perform simple tasks, maintain
             attention and concentration, maintain a
             regular schedule, learn new tasks, perform
             complex tasks, make appropriate decisions,
             relate     adequately    with    others,    and
             appropriately deal with stress at the level
             and    consistency    required    to   maintain
             employment.

                  The results of the evaluation appear to
             be consistent with psychiatric problems, and
             these may moderately interfere with [his]
             ability to function on a daily basis, and
             intermittently at a marked level.

(R. 373-74.)

             The ALJ gave Dr. Herman’s opinion “less weight, as it is

based upon a one-time examination that appears to have relied

primarily on [Plaintiff’s] self report of his symptoms and is not

supported     by   the    objective     evidence   of    record.”    (R. 32.)

Similarly,     Dr. Skranovski         drew   different     conclusions      from

Dr. Herman’s       mental   status      examination,     providing   that    it


                                        12
“show[ed] mildly impaired concentration and intact social/basic

personal [activities of daily living]-related skills.”                      (R. 73;

see R. 372-73.)        Additionally, he highlighted that Dr. Herman’s

report showed Plaintiff’s ability to travel alone to the exam,

“which requires intact memory/intact concentration.”                    (R. 73.)

            The     Court    agrees    that    the    limitations   outlined        in

Dr. Herman’s opinion appear to reflect Plaintiff’s complaints,

rather than objective medical data.                  For example, Dr. Herman’s

mental     status      examination        assessed     Plaintiff’s        cognitive

functioning to be “average,” his attention and concentration to be

only “[s]omewhat below average,” and his insight and judgment to

be currently “fair,” yet he opined that there was evidence that

Plaintiff was “moderate[ly] to marked[ly] limit[ed] intermittently

and mild[ly] to moderate[ly] limit[ed] chronically with respect to

his    ability    to   follow    and     understand    simple    directions        and

instructions,       perform     simple     tasks,     maintain    attention        and

concentration, . . . [and] make appropriate decisions.”                   (R. 373-

74.)      On the other hand, the opinion appears to accord with

Plaintiff’s subjective statements to Dr. Herman, like Plaintiff’s

“report that he is worn out by [his psychological issues], and he

tried to take a job in the bus industry . . . but was unable to

concentrate and focus.”          (R. 372.)

            Second,     Dr. Capobianco’s        opinion    conflicts      with     the

opinion     of    clinical      psychologist     Kathleen       Acer,    Ph.D.,      a

                                          13
consultative    examiner.       (R. 478-88.)         On   December 20,   2016,

Dr. Acer diagnosed Plaintiff with major depressive disorder and

generalized anxiety disorder.            (R. 480.)    Unlike Dr. Capobianco

and Dr. Herman, (R. 373-74, 506), Dr. Acer opined that “there are

no   limitations    in   his   ability    to . . . follow     and   understand

simple instructions and directions, appropriately perform simple

rote tasks, and maintain attention and concentration (at least on

a short-term basis),” (R. 480).          She noted further that “[h]e may

have some moderate limitations learning and performing complex

tasks independently, dealing with stress, and adequately relating

with others.”      (R. 480.)

            Additionally, Dr. Acer completed a functional capacity

assessment and found “mild” restrictions--“slight limitation[s]”

that do not prevent Plaintiff from “generally function[ing] well”-

-in his ability to understand, remember, and carry out simple

instructions and make judgments on simple work-related decisions.

(R. 486.)   She assessed that he had “moderate” restrictions--“more

than [ ] slight limitation[s]” that do not prevent him from

“function[ing] satisfactorily”--in his capacity to understand,

remember, and carry out complex instructions; make judgments on

complex work-related decisions; interact appropriately with the

public, supervisors, and coworkers; and respond appropriately to

usual work situations and to changes in a routine work setting.

(R. 486-87.) The ALJ gave Dr. Acer’s opinion “some weight” because

                                     14
while it “appear[ed] to be consistent with the overall evidence in

the record,” it was based only upon a one-time examination, and

the results of intelligence testing that Dr. Acer performed were

contradicted by other evidence in the record.            (R. 32.)

           Third,      while   the   Court   finds   that    the   opinion   of

impartial medical expert and clinical psychologist Jennifer Blitz,

Psy.D., is not clearly inconsistent with Dr. Capobianco’s opinion,

any conclusion to the contrary by the ALJ is harmless.                   (R. 32,

522-29.)    On March 7, 2017, at the ALJ’s request, Dr. Blitz

completed a medical interrogatory regarding Plaintiff’s mental

impairments.     (R. 32, 525-29.)       After reviewing the record, she

stated that she could not form an opinion on the nature and

severity of Plaintiff’s impairments or the extent of Plaintiff’s

functional limitations resulting from his impairments.               (R. 525.)

Specifically, Dr. Blitz stated that she reviewed Dr. Herman’s

consultative examination report indicating that Plaintiff was

receiving ongoing psychiatric treatment, and that she needed the

records    of   that    treatment.7        (R. 370-75,      525;   see    R. 371

(“[Plaintiff]     reports      that    he    has     been     in    outpatient

treatment . . . [and h]e is currently seeing a psychiatrist and


7 Plaintiff was not receiving psychiatric treatment at that time,
but was only seeing his primary care physician, Dr. Capobianco.
(R. 153 (disability insurance application dated April 21, 2015,
on which Plaintiff indicated that he had not seen any physician
or medical practitioner other than Dr. Capobianco in the
previous twelve months).) Thus, there are no such records.
                                      15
therapist . . . .).)          Dr. Blitz concluded that “[r]ecords from all

providers since [the alleged onset date] are needed to form an

opinion,     as        [the   consultative        examination   reports]       are

insufficient to do so.”            (R. 525.)       The ALJ gave Dr. Blitz’s

opinion “great weight” because she reviewed the entire record and

is an expert in the field.             (R. 32.)

            Dr. Blitz states that she could not form an opinion on

Plaintiff’s alleged impairments because she needed more records,

but the ALJ arguably interpreted her statement as contradicting

Dr. Capobianco’s finding of functional limitations.              (R. 32, 525.)

However, as discussed herein, the ALJ’s mental RFC finding and his

decision to give “less weight” to Dr. Capobianco’s opinion are

supported by other substantial evidence in the record, so any error

by   the   ALJ    in    giving   Dr. Blitz’s      opinion   “great   weight”    is

harmless.    See Monroe, 676 F. App’x at 9.

            3.     Dr. Capobianco’s “Clinical Findings”

            Plaintiff         argues     that     Dr. Capobianco’s    “clinical

findings” (which, as discussed above, appear to be a record of

Plaintiff’s subjective statements) are consistent with those of

other treating and examining mental health professionals.                (Pl.’s

Br. at 13-14.)         This argument fails for two reasons.

            First, Dr. Capobianco’s “findings” are inconsistent with

some objective findings of mental health professionals in the

record.    For instance, Plaintiff began psychiatric treatment with

                                          16
Dr. Ketty   Thertus,    M.D.,   in   September   2012,   after   attempting

suicide following the death of a teenaged passenger in a bus owned

by his company.        (R. 342.)     On mental status examinations in

September, October, and November 2012 and January, February, and

May 2013, Dr. Thertus found that Plaintiff was cooperative, with

good eye contact; while he was “at baseline fidgety,” he did not

make abnormal movements; his speech was fluent, productive, rapid,

and regular in volume and tone; his mood was “good”; his affect

was reactive and stable; he was future-oriented; and his insight

and judgment were fair.      (R. 295, 298, 301-02, 304-05, 318, 345.)

Dr. Thertus diagnosed him with bipolar disorder and opioid and

alcohol abuse.    (R. 296, 299, 302, 305, 318, 346.)

            In contrast to Dr. Capobianco, as well as psychologist

Dr. Robin Chapman, Ph.D., who treated Plaintiff from September

2012 to August 2014, Dr. Thertus did not diagnose Plaintiff with

PTSD.   (R. 348.)      Moreover, unlike Dr. Capobianco, Dr. Thertus

evaluated Plaintiff and found his “[m]emory and attention [to be]

intact.”    (Compare R. 305 (Dr. Thertus’ examination notes) with

R. 431 (Dr. Capobianco’s notes regarding Plaintiff’s decreased

memory).)     Additionally, contrary to Dr. Chapman’s observations,

Dr. Thertus     did    not   find    that   Plaintiff     exhibited   poor

concentration, eye contact, or focus.        (Compare, e.g., R. 304-05

with R. 348.)     Similarly, Plaintiff’s complaints to Dr. Thertus

that he had been having trouble concentrating at work for the two

                                     17
years preceding his November 2012 session (and thus, before the

bus   accident    at   the   heart   of     Plaintiff’s    PTSD),      (R. 295),

contradict     Dr. Chapman’s    view      that    Plaintiff’s     PTSD     caused

“changes in concentration and lack of persistence necessary to

complete career related tasks,” (R. 348).

             Second,    Dr. Capobianco’s         “findings”      are     somewhat

consistent with those of other mental health professionals--for

example, Dr. Acer’s finding that he had anxious mood and affect

and her diagnosis that he had major depressive disorder and

generalized anxiety disorder.           (R. 483-84.)      However, that fact

does not undercut the ALJ’s finding that Dr. Capobianco’s opinion

on the effect of those impairments was grounded in Plaintiff’s

subjective statements, rather than objective evidence.                   (R. 31.)

For instance, Dr. Capobianco’s notes provide that Plaintiff’s

“[p]roblems”     included    anxiety,     depression,     and,    notably,    the

inability “to do gainful employment.”             (R. 435.)      However, there

is no reference to testing or evaluation to support his ultimate

conclusion that Plaintiff’s impairments foreclosed the possibility

of employment.    (R. 508.)    In contrast, as described above, mental

health professionals evaluated Plaintiff and diagnosed similar

impairments    like    depression,   but    they    did   not    share    (family

practitioner)    Dr. Capobianco’s       opinion    that   those     impairments

rendered Plaintiff incapable of work.



                                       18
             In light of the above, the Court concludes that the ALJ

did not err in assigning “less weight” to Dr. Capobianco’s opinion

on the effect of Plaintiff’s mental impairments on his ability to

work.     Additionally, the ALJ’s mental RFC finding, which includes

limitations       directly          related       to    Plaintiff’s     assessed      mental

impairments, is supported by substantial evidence in the record

and is affirmed.             See Matta v. Astrue, 508 F. App’x 53, 56 (2d

Cir. 2013) (citation omitted) (“Although the ALJ’s conclusion may

not perfectly correspond with any of the opinions of medical

sources cited in his decision, he was entitled to weigh all of the

evidence available to make an RFC finding that was consistent with

the record as a whole.”).

             B.     Plaintiff’s Physical RFC

             From       a     physical       perspective,         the   ALJ   found     that

Plaintiff was capable of “medium work,” which “involves lifting no

more than 50 pounds at a time with frequent lifting or carrying of

objects     weighing           up     to     25        pounds.”    (R. 30);     20 C.F.R.

§ 404.1567(c).              The   ALJ    reviewed        the   opinions   and   notes     of

Dr. Varriale, Dr. Asad, and Dr. Capobianco in deciding Plaintiff’s

physical RFC.       (R. 31.)

             Plaintiff argues that the ALJ erred by giving “little

weight”    to     the       opinion     of   his       treating   orthopedist,     Dr. Leo

Varriale, M.D., and by giving “less weight” to the opinion of

consultative examiner Dr. Syeda Asad, M.D., regarding the effect

                                               19
of Plaintiff’s physical impairments on his ability to work. (Pl.’s

Br. at 15-17; see R. 27, 31, 376-79, 491-94.)

                    1.     Dr. Varriale

             Dr. Varriale, an orthopedist who treated Plaintiff from

2005 to 2011, (R. 472-75), opined on August 17, 2015 that:

             [Plaintiff] has been disabled. He is unable
             to run or lift more than ten pounds and cannot
             sit or stand for long periods of time.      He
             cannot do any significant stair climbing.
             Future surgery to the knees, back and right
             shoulder is a possibility . . . .     He takes
             narcotic mediations to control pain which has
             been on a regular basis for the last several
             years. I do not believe he can work because
             he   needs    to   take   these    medications
             continuously.

(R. 475.)     The ALJ gave this opinion “little weight, as it is not

supported by the evidence of record and is based upon evidence

from before the relevant time period.”            (R. 31.)

             Plaintiff     argues   that   the    ALJ     erred   because   while

Dr. Varriale’s findings related to automobile accidents Plaintiff

suffered in the past, “the physical ramifications and limitations

[of those accidents], in no doubt, pertain to the period at issue.”

(Pl.’s Br. at 15.)         Additionally, he argues that Dr. Varriale’s

opinion is supported by Dr. Capobianco’s “[c]linical findings of

a   severe    low   back    impairment.”         (Pl.’s    Br.    at 15.)    The

Commissioner maintains that the ALJ correctly found Dr. Varriale’s

opinion to be outdated and inconsistent with the evidence of

record.   (Comm’r’s Br. at 27-28.)

                                      20
             Dr. Varriale’s 2015 opinion is based on treatment ending

in 2011 (two years before the alleged onset date) and is not

supported by evidence in the record.           First, Plaintiff’s reported

activities    belie     Dr. Varriale’s     grim    opinion.    For   instance,

Plaintiff went on a scuba-diving trip after he stopped seeing

Dr. Varriale (but before the alleged onset date).                (R. 295, 304

(noting in November 2012 that “[P]laintiff plans to take vacation

in January [2013] to go scuba diving” and that his “[r]elationship

with [his] girlfriend is going well,” and noting in May 2013 that

Plaintiff “was able to enjoy recent trips with [his girlfriend]”).)

Plaintiff also testified that he drove and repaired vehicles for

his company until 2012 and that he spent more than three-quarters

of the workday at his company “[s]tanding and moving and following

up.”   (R. 45, 63-64.)      In August 2014, Plaintiff reported that he

went to the gym and rode a bike for an hour twice per week.

(R. 354.)     In December 2016, he reported that he could dress,

bathe, and groom himself, as well as shop, drive, and clean.

(R. 479, 492.)

             Second, Dr. Varriale’s opinion conflicts with medical

evidence     in   the    record.       Since      stopping    treatment   with

Dr. Varriale, Plaintiff has not seen an orthopedist and has not

had surgery or injections.         (R. 491.)      Rather, he continued to see

his family general practitioner, mostly for his complaints of back

pain. (See generally R. 427-42.) Additionally, on August 1, 2014,

                                      21
Nurse Practitioner Maxine Hines examined Plaintiff before his

hernia-repair surgery.          (R. 353-61.)       She noted that Plaintiff had

no   joint    swelling,     pain,      or   deformity    and     no   limitation   of

movement, (R. 356, 358), though he suffered from arthritis and

complained      of    lower     back     pain,    (R. 356,       360).      Finally,

Dr. Varriale’s opinion conflicts with the physical examination

findings of Dr. Asad.

                     2.    Dr. Asad

              Dr. Asad,     a   consultative        examiner      specializing     in

nuclear      medicine,    examined      Plaintiff       on    December   20,   2016.

(R. 491-94.)     She noted Plaintiff’s complaints of lower back pain

and bilateral knee pain but observed him to be in no acute distress

and with a normal gait and station.                  (R. 491, 493.)         Dr. Asad

observed that he had difficulty walking on his toes, but not his

heels, and that his “squat was only 1/3 of full.”                     (R. 493.)    He

needed no assistive device, rose from his chair without difficulty,

and needed no help changing for his exam, though he needed help

getting on and off the exam table.               (R. 493.)      Upon examination of

his cervical spine, Dr. Asad assessed full flexion, extension,

lateral      flexion,     and   rotary      movements        bilaterally,   with   no

cervical or paracervical pain or spasm and no trigger points.

(R. 493.)      Dr. Asad’s examination showed that the flexion and

extension of Plaintiff’s lumbar spine was forty degrees, his

lateral flexion was fifteen degrees bilaterally, and his rotation

                                            22
was fifteen degrees bilaterally.         (R. 493.)    There was no spinal,

paraspinal, sacroiliac (SI) joint, or sciatic notch tenderness,

and no spasm.    (R. 493.)    Plaintiff’s straight-leg raise (SLR) was

positive at sixty degrees bilaterally, but his sitting straight-

leg raise was negative bilaterally, and he had no trigger points.

(R. 493.)     Plaintiff had a full range of motion in his hips and

ankles, but his knees had a flexion and extension of fifty degrees

bilaterally.     (R. 493.)    In his lower extremities, he had full

strength in his proximal and distal muscles, no muscle atrophy,

and no joint effusion, inflammation, or instability.                 (R. 493.)

Plaintiff had full strength and range of motion in his upper

extremities, as well, with no joint inflammation, effusion, or

instability.     (R. 493.)      As relevant here, Dr. Asad diagnosed

Plaintiff with lower back pain and bilateral knee pain.              (R. 494.)

She concluded that he had “mild to moderate limitations for

squatting, kneeling, bending, walking, and standing for a long

period of time.”    (R. 494.)

            Dr. Asad   also   completed    a   medical      source   statement

regarding     Plaintiff’s     ability     to   engage       in   work-related

activities.      (R. 496-502.)     She    opined     that    Plaintiff   could

occasionally--up to one-third of the time--lift or carry up to ten

pounds and never lift or carry eleven pounds or more.                (R. 496.)

According to Dr. Asad, during the course of an eight-hour workday,

Plaintiff could sit for up to seven hours, stand for up to thirty

                                    23
minutes, and walk for up to thirty minutes.              (R. 497.)      She opined

that because of the limited range of motion in his knees, Plaintiff

could never climb stairs, ramps, ladders, or scaffolds and never

balance, stoop, kneel, crouch, or crawl.                 (R. 499.)      She found

that   Plaintiff     was   capable     of    shopping,   traveling      without   a

companion     for     assistance,       ambulating       without       substantial

assistance, using standard public transportation, climbing a few

steps using a single hand rail, preparing meals and feeding

himself, caring for his personal hygiene, and sorting, handling,

and using paper.      (R. 501.)        However, she opined that he was not

able to walk a block at a reasonable pace on rough or uneven

surfaces.     (R. 501.)

             The ALJ discussed Dr. Asad’s examination notes, her

conclusion that Plaintiff suffered mild to moderate limitations in

various activities, and her medical source statement.                    (R. 31.)

He concluded that Dr. Asad’s opinion was entitled to “less weight”

because the medical source statement “listed limitations far in

excess of what would reasonably be expected from the physical

findings.”     (R. 31.)

             Plaintiff highlights Dr. Asad’s medical source statement

and argues that the ALJ ignored it.                (Pl.’s Br. at 16.)           The

Commissioner contends that Dr. Asad’s medical source statement

conflicted    with    evidence    in    the    record    and   stood    “in   stark

contrast” to her examination findings.             (Comm’r’s Br. at 28-29.)

                                        24
             The Court concludes that the ALJ properly gave “less

weight”     to    Dr. Asad’s   opinion.          First,      like   Dr. Varriale’s

opinion, Dr. Asad’s opinion conflicts with the evidence in the

record discussed above.          Second, the medical source statement

conflicts with Dr. Asad’s examination findings, which generally

noted full strength and full range of motion in Plaintiff’s joints,

but with a limited squat and limited range of motion in his spine

and knees. (R. 493-94.) For example, Dr. Asad found full strength

in    Plaintiff’s     lower    extremities,       observed     normal   gait   and

station, and noted that Plaintiff was not in acute distress.

(R. 493.)        She then assessed only “mild to moderate limitations

for . . . walking[ ] and standing for a long period of time.”

(R. 494.)    In contrast, in her medical source statement, Dr. Asad

opined that Plaintiff could stand and walk only thirty minutes

each in an eight-hour work day.          (R. 497.)        Rather than reflecting

her    examination,      the   opinion        appears   to    track   Plaintiff’s

subjective statements to Dr. Asad.               (E.g., R. 491 (“According to

[Plaintiff], he has difficulty in walking due to the knee pain.”).)

                    3.   Substantial Evidence

             However,    the   Court   remands      this     matter   for   further

development of the record because the physical RFC is not supported

by substantial evidence.        While an ALJ may rely on treatment notes

and a claimant’s activities of daily living in determining an RFC,

Monroe, 676 F. App’x at 8-9, here, the Court is unable to locate

                                         25
evidence from the relevant period that supports the ALJ’s finding

that Plaintiff is capable of the full physical range of medium

work.

           In concluding that Plaintiff could lift up to fifty

pounds, the ALJ rejected (1) Dr. Asad’s opinion that Plaintiff

could occasionally lift or carry a maximum of ten pounds, but never

more than that, (R. 496), (2) Dr. Varriale’s opinion that he could

not lift more than ten pounds, (R. 475), and (3) Plaintiff’s

testimony that he could lift approximately ten pounds, (R. 55).

However, his rejection of that evidence left a gap in the record;

Plaintiff’s activities of daily living during the relevant period

do not speak to how much weight Plaintiff could lift or carry, and

Dr. Asad’s examination notes and Dr. Capobianco’s treatment notes

do not provide additional insight.         Thus, substantial evidence

does not support the ALJ’s conclusion that Plaintiff could engage

in medium work (lift no more than fifty pounds and frequently lift

and carry up to twenty-five pounds) as opposed to light work (lift

no more than twenty pounds and frequently lift and carry up to ten

pounds)   or   sedentary   work   (lift   no   more   than   ten   pounds).

20 C.F.R. § 404.1567(a)-(c).

           The absence of evidence on Plaintiff’s ability to lift

and carry is significant.     Plaintiff, a high school graduate, was

fifty-two years old, or “closely approaching advanced age,” at the

time he filed his claim.      (R. 44, 66); 20 C.F.R. § 404.1563(d).

                                   26
He was fifty-five years old, or an “advanced age,” at the time of

his hearing.         (R. 44); 20 C.F.R. § 404.1563(e).                      The ALJ found

that he could not perform his past relevant work as a bus company

owner/manager,        (R. 32),      determined          that    he       was   limited      to

unskilled     work,    (R. 30),        and   did    not   make       a     finding    on   the

transferability        of   his     skills,        (R. 33).           Considering        these

factors, the Medical-Vocational Guidelines, known as the “Grids,”

could have resulted in a finding that Plaintiff was disabled if he

was capable of only sedentary or light work.                                See 20 C.F.R.

Pt. 404, Subpt. P, App’x 2, Rules 201.6, 201.14, 202.6; Clark v.

Berryhill,     697    F.    App’x      49,   50-51      (2d    Cir.      2017);    see     also

20 C.F.R. § 404.1568(d)(4).

              Therefore, the Court vacates the ALJ’s physical RFC

finding and remands this matter for further development of the

record on the effect of Plaintiff’s physical impairments on his

ability to work.

                                       CONCLUSION

              For the foregoing reasons, Plaintiff’s motion (Docket

Entry   11)    is     GRANTED     IN    PART      and    DENIED       IN    PART     and   the

Commissioner’s motion (Docket Entry 15) is GRANTED IN PART and

DENIED IN PART.       The ALJ’s mental RFC finding is AFFIRMED, but his

physical RFC finding is VACATED.                    This matter is REMANDED for

proceedings consistent with this Memorandum and Order, including



                                             27
further   development   of   the   record   regarding   the   effect   of

Plaintiff’s physical impairments on his RFC.

           The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                        SO ORDERED



                                        ________________________
                                        Joanna Seybert, U.S.D.J.

Dated:     January   7__, 2019
           Central Islip, New York




                                   28
